 

 

Case 3:21-cv-00024-DHB-BKE Document 13 Filed 09/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT “LED
U.S. DIS Thi kk ay
FOR THE SOUTHERN DISTRICT OF GEORGIA /.. =~>

 

DUBLIN DIVISION
LAZARO LINARES, )
Petitioner,
Vv. 5 CV 321-024
STACEY N. STONE, Warden,
Respondent. 5
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
GRANTS Respondent’s motion to dismiss, (doc. no. 7), DISMISSES without prejudice the

petition filed pursuant to 28 U.S.C. § 2241, CLOSES this civil action, and DIRECTS the

Clerk to enter an appropriate a of dismissal.
SO ORDERED this a: ay of September 2021, at Augusta, Georgia.

MuHa.

UNITED SPATES DISTRICT JUDGE”

 
